PROSPECTUS Filed pursuant to Rule 424(b)(3) Registration File No. 333-168282 UNIFY CORPORATION Up to6,836,867 Shares of Common Stock We have prepared this prospectus for resale of up to6,836,867 shares of our common stock by certain existing holders of our common stock (the “Selling Stockholders”). Each of the Selling Stockholders will receive all of the net proceeds from the sale of shares by that holder. We will not receive any proceeds from the resale of our common stock by the Selling Stockholders You should read this prospectus carefully before you invest in our securities. You should read this prospectus together with additional information described under the heading “Where You Can Find More Information” before you make your investment decision. Our common stock is listed on the NASDAQ Stock Market (“NASDAQ”) under the symbol “UNFY.” The last reported sale price of our common stock on NASDAQ on October 7, 2010 was $3.31 per share. Investing in shares of our common stock involves a high degree of risk. Before buying any shares, you should read the discussion of material risks in “Risk Factors” on page 7 of this prospectus. The complete mailing address and telephone number of our principal executive offices is: Unify Corporation 1420 Rocky Ridge Drive, Suite 380
